PER CURIAM.
This matter is before the Court for consideration of proposed amendments to the Florida Family Law Rules of Procedure *559and Forms. We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Family Law Rules Committee (Committee) filed an “Emergency Petition to Adopt Florida Family Law Rules of Procedure Form 12.996(d).” Proposed form 12.996(d) is a Florida addendum to a federally approved income withholding form, “Income Withholding for Support,” OMB 0970-0154. The Committee also proposes the addition of form 12.996(d) to the list of family law forms contained in rule 12.015 (Family Law Forms). The Committee’s proposals were reviewed under the Committee’s fast-track procedures and were unanimously approved by the Committee and the Executive Committee of The Florida Bar Board of Governors.
Upon consideration, Florida Family Law Rules of Procedure Form 12.996(d) (Florida Addendum to Income Withholding Order) is hereby adopted as set forth in the appendix to this petition, fully engrossed.1 The form may also be accessed and downloaded from the Florida State Court’s website at www.flcourts.org/gen_public/family/ forms_rules/index.shtml. By adoption of this form, we express no opinion as to its correctness or applicability. Florida Family Law Rule of Procedure 12.015 is also amended to add this new form to the list of forms contained therein. New language is underlined, and deleted language is stricken through. The amended rule and the new form shall become effective immediately upon the release of this opinion. Additionally, because the amendment and the new form were not published for comment prior to. adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.2
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.
APPENDIX
RULE 12.015. FAMILY LAW FORMS
(a) Forms Adopted as Rules. The forms listed in this rule shall be adopted by the rulemaking process in Fla. R. Jud. Admin. 2.140. The Family Law Rules Committee of The Florida Bar shall propose amendments to these forms and any associated instructions. These forms shall be designated “Florida Family Law Rules of Procedure Forms.” Forms coming under this provision are:
(1) 12.900(a), Disclosure From Non-lawyer;
(2) 12.900(b), Notice of Limited Appearance;
(3) 12.900(c), Consent to Limited Appearance by Attorney;
(4) 12.900(d), Termination of Limited Appearance;
(5) 12.900(e), Acknowledgment of Assistance by Attorney;
*560(6) 12.900(f), Signature Block for Attorney Making Limited Appearance;
(7) 12.900(g), Agreement Limiting Representation;
(8) 12.900(h), Notice of Related Cases;
(9) 12.901(a), Petition for Simplified Dissolution of Marriage;
(10) 12.902(b), Family Law Financial Affidavit (Short Form);
(11) 12.902(c), Family Law Financial Affidavit;
(12) 12.902(e), Child Support Guidelines Worksheet;
(13) 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution of Marriage;
(14) 12.910(a), Summons: Personal Service on an Individual;
(15) 12.913(b), Affidavit of Diligent Search and Inquiry;
(16) 12.913(c), Affidavit of Diligent Search;
(17) 12.920(a), Motion for Referral to General Magistrate;
(18) 12.920(b), Order of Referral to General Magistrate;
(19) 12.920(c), Notice of Hearing Before General Magistrate;
(20) 12.928, Cover Sheet for Family Court Cases;
(21) 12.930(a), Notice of Service of Standard Family Law Interrogatories;
(22) 12.930(b), Standard Family Law Interrogatories for Original or Enforcement Proceedings;
(23) 12.930(c), Standard Family Law Interrogatories for Modification Proceedings;
(24) 12.932, Certificate of Compliance with Mandatory Disclosure;
(25) 12.984, Response by Parenting Coordinator;
(26) 12.990(a), Final Judgment of Simplified Dissolution of Marriage;
(27) 12.996(a), Income Deduction Order;
(28) 12.996(b), Notice to Payor;
(29) 12.996(c), Notice of Filing Return Receipt; and
(30) 12.996(d), Florida Addendum to Income Withholding Order; and
(301) 12.998, Order of Referral to Parenting Coordinator.
(b) [No Change]
Commentary
[No Change]
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.996(d), FLORIDA ADDENDUM TO INCOME WITHHOLDING ORDER 06/12
When should this form be used?
This form should be used when the court has ordered that support be paid by income deduction and OMB Form 0970-0154, Income Withholding for Support, has been used. This form must be added to the OMB form to provide provisions required for income deduction orders by Florida law.
This form should be typed or printed in black ink. It should be attached to the OMB form and filed with the clerk of the circuit court in the county in which your action is pending.
What should I do next?
A copy of this form and a copy of the OMB Income Withholding for Support form, signed by the judge, should be sent to the obligor’s payor by certified mail, return receipt requested. The return receipt should be sent to the person who prepared this form, so that it can be filed with the court with Florida Family Law Rules of Procedure Form 12.996(c), Notice of Filing Return Receipt.
*561Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the beginning of these forms. The words that are in “bold underline” in these instructions are defined there. For further information see sections 61.13 and 61.1301, Florida Statutes.
Special Instructions ...
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
*562[[Image here]]
[[Image here]]
*563[[Image here]]
*564[[Image here]]
*565[[Image here]]
[[Image here]]
[[Image here]]
[[Image here]]
[[Image here]]

. Minor corrections and editorial revisions were made to the form as proposed by the Committee.


. An original and nine paper copies of all comments must be filed with the Court on or before August 27, 2012, with a certificate of service verifying that a copy has been served on the Committee Chair, Ashley J. McCorvey Myers, 1912 Hamilton St. Ste. 204, Jacksonville, Florida 32210-2078, and on the Bar Staff Liaison to the Committee, Ellen Sloyer, 651 East Jefferson Street, Tallahassee, Florida 32399-2300, as well as a separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. The committee chair has until September 18, 2012 to file a response to any comments filed with the Court. Electronic copies of all comments also must be filed in accordance with the Court’s administrative order In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).